DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, linker of Formula I, RGD and mesenchymal stem cell in the reply filed on December 6 2021 is acknowledged.  Claims 1-4, 11-13, 15-21, 24-28 and 34 are pending in the application. Claims 18-21, 24-28 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6 2021.   Accordingly, claims 1-4, 11-13 and 15-17 are being examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c) or 386(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 6 2021 was considered by the examiner.

Claim Objections
Claim 12 objected to because of the following informalities:  The acronym “RGD” is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “RGD” is interpreted to mean arginine-glycine-aspartic acid.  Appropriate correction is required.
Claim 13 objected to because of the following informalities: The acronym “RGDC” is not defined in the claims.  When an acronym is used in a claim set, it should be defined the first time it appears in the claims.  For the purposes of examination, the term “RGDC” is interpreted to mean arginine-glycine-aspartic acid-cysteine.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 11-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellio et al. (Macromol. Symp., 2006) in view of Alge et al. (Biomacromolecules, 2013, cited on PTO Form 1449) and Nichol et al. (Biomaterials, 2010).  
Applicant Claims
	The instant application claims a hydrogel comprising a first polymer and a second polymer, wherein the first polymer and the second polymer are the same polymer and are both gelatin, wherein the first polymer is connected to the second polymer by linkers of formula (A).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Hellio et al. is directed to physically and chemically crosslinked gelatin gels.  It is taught that gelatin gels are widely used.  Gels include physical gel and a chemical gel.  A chemical gel results from the crosslinking of the chains induced by reagents which are added to an aqueous solution.  Hydrogels are formed where by physical and chemical crosslinking of the chains are present (page 23, left column).  Figure 1 shows an example of a chemical crosslinked gelatin.  Crosslinks provide a more efficient contribution to elasticity.  Hydrogels have a higher modulus than physical gels, this is because the crosslinks provide more rigid junctions (figure 5 and page 27).  Various modulus strengths are reported ranging from 230-2260 Pa (pages 26-27).  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
	While Hellio et al. teaches hydrogels from gelatin include both physical and chemical crosslinks, Hellio et al. does not expressly teach crosslinking the gelatin with a linker of formula A as claimed.   However, this deficiency is cured by Alge et al. and Nichol et al.
	Alge et al. is directed to synthetically tractable click hydrogels for three dimensional cell culture formed using tetrazine-norbornene chemistry.  Due to their high water content, excellent mass transport properties, and soft tissue like elasticity, hydrogels have emerged as diverse materials for cell encapsulation and tissue engineering (page 949, first paragraph).  Several strategies have been described in the literature for encapsulating cells within covalently crosslinked, ECM-mimetic PEG hydrogels (page 949, second paragraph).  Taught is a Diels-Alder click reaction 
	Nichol et al. is directed to cell-laden microengineered gelatin methacrylate hydrogels.  While some hydrogels, such as polyethylene glycol or hyaluronic acid, can have stronger mechanical properties and excellent encapsulated cell viability, cells typically cannot bind to, nor significantly degrade these materials.  This lack of cell-responsive features greatly limits the ability of the cells to proliferate, elongate, migrate and organize into higher order structures.  The addition of Arg-Gly-Asp (RGD) has been shown to improve cell binding and spreading (pages 5536-5537, bridging paragraph).  Gelatin is comprised of modified natural ECM components, making it a potentially attractive material for tissue engineering applications.  Gelatin is inexpensive, denatured collagen that can be derived from a variety of sources while retaining natural cell binding motifs such as RGD as well as MMP-sensitive degradation sites (page 5537, left column, second paragraph).  Crosslinking of gelatin is shown in figure 1.  The crosslinker (methacrylic anhydride) is attached to nitrogens on the gelatin (page 5537).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Hellio et al., Alge et al. and Nichol et al. and encapsulate mesenchymal stem cells.   Since Alge et al. and Nichol et al. both recognize that the hydrogels can encapsulate cells, it would have been obvious to one of ordinary skill in the art to encapsulate any type of cell such as mesenchymal stem cells which are taught by Alge et al. as a specific type of cell which can be encapsulated by hydrogels.  Since gelatin hydrogels encapsulate cells as taught by Nichol et al. there is a reasonable expectation of success.  
	Regarding the claimed structure of the linker, Nichol et al. recognizes that crosslinkers bind to nitrogens on gelatin.  Looking at figure 1d of Alge, when this Diels-Alder chemistry is utilized to crosslink gelatin, the PEG is gelatin and would possess the NH of the claimed linker. The peptide is gelatin and would possess the NH.  

	Regarding claim 15, Hellio et al. teaches that the crosslinking affects the elasticity.  Thus, depending on the desired elasticity, one skilled in the art would manipulate the concentration of the crosslinking density as well as the location to achieve the desired elasticity.  

Claims 1-4, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hellio et al. in view of Alge et al. and Nichol et al. as applied to claims 1-4, 11-12 and 15-17 above and in further view of Chung et al. (US Patent No. 8691195).
Applicant Claims
	The instant application claims the cell adhesive peptide comprises the amino acid sequence RGDC.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Hellio et al., Alge et al. and Nichol et al. are set forth above.  Nichol et al. teaches that gelatin contains the cell adhesive peptide RGD.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)

	Chung et al. is directed to peptide having activity of transforming growth factor and production method therefor.  Cell adhesion amino acid sequences known to those ordinarily skilled in the art include RGD, RGDC, etc. (column 3, lines 7-15).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hellio et al., Alge et al., Nicol et al. and Chung et al. and utilize gelatin with an RGDC sequence.  One skilled in the art would have been motivated to utilize this sequence as it is a known cell adhesion amino acid sequence as taught by Chung et al.   When desiring the formation of a hydrogel with cell adhesion properties as taught by Alge et al. and Nichol et al., it would have been obvious to include amino acid sequences with this property.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616